 




EXHIBIT 10.1




CALL OPTION AGREEMENT




This Call Option Agreement (this “Agreement”) is entered into by and among the
following parties on August 8, 2019:




(1)

Shanghai Cangyun Management Consulting Co., Ltd. (“Shanghai Cangyun”), a wholly
foreign owned enterprise registered in Shanghai, People’s Republic of China
(“PRC”) with its address at Room 3166, 3rd Floor, Building 6, No. 1328, Yixian
Road, Baoshan District, Shanghai, PRC;




(2)

Xingtao ZHOU (ID Card No.: 【510106197905196219】) (“Shareholder A”), a PRC
citizen with an address at 【No. 2, unit 4, building 8, no. 8, chandian zi
youmiao road, jinniu district, chengdu】, PRC;




(3)

Wei WANG (ID Card No.: 【110103197902030930】) (“Shareholder B”), a PRC citizen
with an address at 【No. 14, lane 1, dongxiao city, chongwen district, Beijing】,
PRC; and




(4)

Yaqin FU (ID Card No.: 【650204196402220028】) (“Shareholder C”, together with
Shareholder A and Shareholder B, “Shareholders” and each, a “Shareholder” ), a
PRC citizen with an address at 【No. 88, lane 7171, shenjiang road, pudong new
area, Shanghai】PRC.




Shanghai Cangyun and Shareholders are hereinafter jointly referred to as the
“Parties” and individually, as a “Party”.  Each of Shareholders’ obligations
under this Agreement shall be joint and several.




Whereas:




(A)

Shareholder A, Shareholder B and Shareholder C are all of the registered
shareholders of Hainan Cangbao Tianxia Cultural Relic Co., Ltd.,Cangbao
Tianxia（Shanghai）Cultural Relic Co., Ltd.The former limited liability company
registered in Hainan, PRC with its address at Room 609, 6th Floor, Shengda
Plaza, No. 61, Guoxing Ave. Meilan District, Haikou City, Hainan Province, PRC,
the later limited liability company registered in shanghai,PRC with its address
at room 169, area C, 5th floor, building 1, no.6 kangye road, zhujiajiao town,
qingpu district,hereinafter both of them referred to as “Domestic Company”), and
respectively hold 56%, 24% and 20% of the equity interests in the two Domestic
Companys.  The basic information of Domestic Company as of the date of execution
of this Agreement is set forth in Appendix I.




(B)

The Shareholders are willing to transfer to Shanghai Cangyun, and Shanghai
Cangyun is willing to accept, all their respective equity interests in the
Domestic





--------------------------------------------------------------------------------

 




Company following the execution hereof to the extent permitted by PRC Law and by
the relevant PRC regulators.




(C)

In order to effect the above equity transfer, the Shareholders agree to jointly
grant Shanghai Cangyun, and Shanghai Cangyun is willing to receive from the
Shareholders, an irrevocable call option (hereinafter the “Call Option” or
“Option”), under which the Shareholders shall transfer the Option Equity (as
defined below) to Shanghai Cangyun and/or its designated entity(ies) or
individual(s) when such Call Option become exercisable and is exercised by
Shanghai Cangyun.




Therefore, the Parties enter into this Agreement as follows upon friendly
negotiation:




1.

Definitions




1.1

Unless the context otherwise requires, the following terms in this Agreement
shall have the following meanings:




“Business Permits” shall mean any approvals, permits, filings, or registrations,
which are required for Domestic Company to legally and validly operate all its
businesses under the then applicable PRC Law, including, but not limited to, the
Business License, Tax Registration Certificate, and the applicable approval or
filing regarding trading of cultural relics.




“Domestic Company Assets” shall mean, in respect of Domestic Company, all the
tangible and intangible assets which Domestic Company owns or has the right to
use during the term of this Agreement, including but not limited to any
immoveable and moveable assets, and such intellectual property rights such as
trademarks, copyrights, patents, proprietary know-how, domain names and software
use rights.




“Option Equity” shall mean the equity interest held by the Shareholders in the
Domestic Company.




“PRC Law” shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of the PRC.




“Transfer Price” shall mean the price to be paid by Shanghai Cangyun or its
designated entity or individual to the Shareholders as consideration for the
Option Equity in respect of which the Option is exercised, which shall equal the
lowest price permitted by then effective PRC Law.








2




--------------------------------------------------------------------------------

 




1.2

The references to any PRC Law herein shall be deemed:




(1)

to include references to the amendments, changes, supplements and reenactments
of such law, irrespective of whether they take effect before or after the
formation of this Agreement; and




(2)

to include references to other decisions, notices or regulations enacted in
accordance therewith or effective as a result thereof.




1.3

Unless otherwise stated in the context herein, all references to an Article,
clause, item or paragraph shall refer to the relevant article, clause, item or
paragraph of this Agreement.




2.

Grant of Call Option




2.1

The Shareholders hereby grant Shanghai Cangyun irrevocably, pursuant to the
terms and conditions set out in this Agreement, with a Call Option, under which
Shanghai Cangyun shall have the right to require the Shareholders to transfer
all or part of the Option Equity to Shanghai Cangyun or its designated
entity(ies) or individual(s) to the extent permitted by PRC Law.  




2.2

Shanghai Cangyun hereby accepts the Call Option granted by Shanghai Cangyun
pursuant to Article 2.1 above.




3.

Exercise of Option




3.1

To the extent permitted by PRC Law and not specifically dealt with under this
Agreement, Shanghai Cangyun shall have the sole discretion to determine the
timing and method for exercising the Option.




3.2

To the extent that the then applicable PRC Law permits Shanghai Cangyun and/or
its designated entity(ies) or individual(s) to hold all the equity interests in
Domestic Company, then Shanghai Cangyun shall have the right to exercise the
Call Option in respect of the entire amount of the Option Equity; to the extent
that the then applicable PRC Law permits Shanghai Cangyun and/or its designated
entity(ies) or individual(s) to hold only part of the equity interests in
Domestic Company, Shanghai Cangyun shall have the right to exercise the Call
Option in respect of the equity interests in Domestic Company up to the maximum
amount permitted by the then applicable PRC Law (hereinafter the “Shareholding
Limit”).  In the latter case, Shanghai Cangyun shall have the right to exercise
the Call Option at multiple times in line with the gradual deregulation of PRC
Law on the Shareholding Limit, and ultimately elect to exercise the Call Option
in respect of all the remaining Option Equity when the Shareholding Limit is
fully lifted.




3.3

Shanghai Cangyun may, on each occasion, exercise the Call Option by issuing to
the Shareholders a notice for exercising the Call Option substantially in the
form





3




--------------------------------------------------------------------------------

 




set forth in Appendix II hereto (hereinafter the “Exercise Notice”).
 Notwithstanding the preceding sentence, if and when Shareholder becomes
deceased, mentally incapacitated or is otherwise lacking in or has limitations
in civil capacity (each a “Trigger Event”), the Call Option shall be deemed
automatically exercised upon the occurrence of a Trigger Event and no notice
shall be required to be issued by Shanghai Cangyun to the Shareholders.




3.4

The Shareholders hereby undertake that upon the issuance by Shanghai Cangyun of
a Exercise Notice or upon the occurrence of a Trigger Event:




(1)

if an appraisal is required by relevant government authorities, they shall
engage a qualified valuation firm chosen by Shanghai Cangyun to value the Option
Equity specified in writing by Shanghai Cangyun and agree with Shanghai Cangyun
the amount of the Transfer Price of such Option Equity within fourteen (14) days
of the date of the Exercise Notice or the date of the occurrence of Trigger
Event;




(2)

thereafter, and in any event no later than five (5) days following the
completion of the matters described in paragraph (1) above, they shall convene a
shareholders’ meeting and adopt a shareholders’ resolution at such shareholders’
meeting approving the transfer of the Option Equity at the Transfer Price, and
take all other necessary or desirable actions to effect the transfer to Shanghai
Cangyun and/or its designated entity(ies) or individual(s) of such Option
Equity;




(3)

concurrently with the passing of the shareholders’ resolution described in
paragraph (2) above, they shall enter into an equity transfer agreement with
Shanghai Cangyun and/or its designated entity(ies) or individual(s) for the
transfer of the amount of the Option Equity to Shanghai Cangyun and/or its
designated entity(ies) or individual(s) at the Transfer Price; such equity
transfer agreement shall be in form and substance satisfactory to Shanghai
Cangyun; and




(4)

they shall at all times provide Shanghai Cangyun with full support and
cooperation (including providing and executing all the relevant legal documents,
processing all the procedures for government approvals and registrations and
bearing all the relevant obligations) in accordance with the requirements of
Shanghai Cangyun and applicable PRC Law in order to effect the transfer of the
Option Equity in accordance with the terms of the equity transfer agreement.




3.5

Shanghai Cangyun or its designated entity(ies) or individual(s) shall pay to the
Shareholders the Transfer Price within the time specified in the relevant equity
transfer agreement.








4




--------------------------------------------------------------------------------

 




3.6

Upon the execution of this Agreement, each of the Shareholders shall
respectively enter into a power of attorney (hereinafter the “Power of
Attorney”) to authorize a person acceptable to Shanghai Cangyun to sign, on
behalf of such Shareholder and according to this Agreement, any and all legal
documents necessary for the transfer of the Option Equity to Shanghai Cangyun or
its designated entity or individual upon Shanghai Cangyun’s exercising of the
Option.  Such Power of Attorney shall be delivered to Shanghai Cangyun and
Shanghai Cangyun may, at any time if necessary, require the Shareholders to
respectively execute multiple copies of the Power of Attorney and deliver the
same to the relevant government authority.




4.

Representations and Warranties




4.1

Each of the Shareholders hereby represents and warrants as follows:




(a)

Each of the Shareholders is a PRC citizen with power and capacity to execute and
perform his obligations under this Agreement.




(b)

The execution and performance of this Agreement by the Shareholders do not
violate any laws and regulations or government approvals, authorizations,
notices or other governmental documents having binding effect on or affecting
Shareholders, nor do they violate any agreements between Shareholders and any
third party or any covenants made to any third party.




(c)

This Agreement constitutes the lawful, valid and enforceable obligations of the
Shareholders.




(d)

The Shareholders are the only legal owners of the Option Equity, with no
existing dispute concerning the ownership of the Option Equity.  The
Shareholders have the right to dispose of the Option Equity or any part thereof.




(e)

Except for the pledge created over the Option Equity and the pledgor’s rights
set forth under the Equity Pledge Agreement entered into by the Shareholders and
Shanghai Cangyun, there is no other encumbrance or third party interest in
respect of the Option Equity.




(f)

Domestic Company owns all Business Permits as necessary for its operations and
other business relating to its current business structure.  Domestic Company has
conducted its business legally since its establishment and has not acted in any
way that has violated or may violate the regulations and requirements set forth
by the government departments of commerce and industry, tax, education, quality
and technology supervision, labor and social security and others; nor has it
been involved in any disputes in respect of breach of contract.





5




--------------------------------------------------------------------------------

 







4.2

Shanghai Cangyun hereby represents and warrants as follows:




(a)

Shanghai Cangyun is a wholly owned foreign enterprise duly registered and
existing under PRC Law.




(b)

Shanghai Cangyun has the power to execute and perform its obligations under this
Agreement.  The execution and performance of this Agreement by Shanghai Cangyun
is in compliance with the articles of association or other organizational
documents of Shanghai Cangyun, and Shanghai Cangyun has obtained all necessary
and appropriate approvals and authorizations for the execution and performance
of this Agreement.




(c)

The execution and performance of this Agreement by Shanghai Cangyun does not
violate any laws and regulations or government approvals, authorizations,
notices or other governmental documents having binding effect on or affecting
Shanghai Cangyun, nor does it violate any agreements between Shanghai Cangyun
and any third party or any covenants made to any third party.




(d)

This Agreement constitute lawful, valid and enforceable obligations of Shanghai
Cangyun.




5.

Undertakings by the Shareholders




Each of the Shareholders hereby makes the following undertakings:




5.1

During the term of this Agreement, it must take all necessary measures to ensure
that Domestic Company has obtained all the Business Permits in a timely manner
and all the Business Permits remain effective at all times.




5.2

During the term of this Agreement, without the prior written consent of Shanghai
Cangyun:




5.2.1

no Shareholders shall transfer or otherwise dispose of any Option Equity or
create any encumbrance or other third party right over any Option Equity;




5.2.2

it shall not increase or decrease the registered capital of Domestic Company;




5.2.3

it shall not dispose of or cause the management of Domestic Company to dispose
of any of Domestic Company Assets (except in the ordinary course of business);








6




--------------------------------------------------------------------------------

 




5.2.4

it shall not appoint or replace any executive directors or members of the board
of directors (if any), supervisors or any other management personnel of Domestic
Company;




5.2.5

it shall not declare or distribute any profit or dividend;




5.2.6

it shall ensure that Domestic Company maintain its valid existence and prevent
Domestic Company from being shut down, liquidated or dissolved;




5.2.7

it shall not amend the Articles of Association of Domestic Company;




5.2.8

it shall not change the business scope, the business model, the market strategy
of the Domestic Company or adjust significantly the client relationship; and




5.2.9

it shall ensure that Domestic Company not lend or borrow any money, or provide
guarantee or security in any form, or assume any material obligations other than
in the ordinary course of business.




5.3

It must make all its efforts during the term of this Agreement to develop the
business of Domestic Company, and ensure that the operations of Domestic Company
are legal and in compliance with the PRC Law and that it shall not engage in any
actions or omissions which might adversely affect Domestic Company Assets, the
Domestic Company’s business reputation, or affect the validity of the Business
Permits of Domestic Company.




6.

Confidentiality




The Parties acknowledge and confirm that any oral or written information
exchanged among them with respect to this Agreement constitutes confidential
information.  The Parties shall maintain the confidentiality of all such
information.  Without the prior written consent of the Party who had provided
such information, none of the Parties shall disclose any confidential
information to any third party, except in the following circumstances: (a) such
information is or comes into the public domain (through no fault or disclosure
by the receiving party); (b) information disclosed as required by applicable
laws or rules or regulations of any stock exchange; or (c) information required
to be disclosed by any Party to its legal or financial advisors regarding the
transactions contemplated hereunder, and such legal or financial advisors are
also bound by duties of confidentiality similar to the duties set forth in this
Article.  Disclosure of any confidential information by the staff or employee of
any Party shall be deemed as disclosure of such confidential information by such
Party, for which the Party shall be held liable for breach of this Agreement.
 This Article shall survive the termination of this Agreement for any reason.








7




--------------------------------------------------------------------------------

 




7.

Term of Agreement




This Agreement shall become effective upon the execution of this Agreement by
the Parties and shall terminate after all of the Option Equity has been
transferred to Shanghai Cangyun and/or its designated entity(ies) or
individual(s) in accordance with the provisions contained herein.




8.

Notices




All notices, claims, certificates, requests, demands and other communications
under this Agreement shall be made in writing and shall be delivered to either
Party hereto by hand or sent by facsimile, or sent, postage prepaid, by
reputable overnight courier services at the following addresses (or at such
other address for such Party as shall be specified by like notice), and shall be
deemed given when so delivered by hand, or if sent by facsimile, upon receipt of
a confirmed transmittal receipt, or if sent by overnight courier, five (5) days
after delivery to or pickup by the overnight courier service:




If to Shanghai Cangyun:

Shanghai Cangyun Management Consulting Co., Ltd.




Address:

Room 3166, 3rd Floor, Building 6, No. 1328, Yixian Road, Baoshan District,
Shanghai, PRC

Telephone:

【15880203378】

Email:

【martin5033@126.com】

Attention:

【Tsang Yung Lap】




with copies (which shall not constitute notice) to:




Beijing yingke (guangzhou) law firm

Email:

563254315@qq.com

Attention:

Zhiquan Chen




If to Shareholder A:

Xingtaoi ZHOU




Address:  

【No. 2, unit 4, building 8, no. 8, chandian zi youmiao road, jinniu district,
chengdu】

Telephone:

【15384445544】

Email:  

【15884445544@163.com】




If to Shareholder B:

Wei WANG




Address:  

【No. 14, lane 1, dongxiao city, chongwen district, Beijing】

Telephone:

【13828776181】

Email:

【1207982029@qq.com】








8




--------------------------------------------------------------------------------

 




If to Shareholder C:

Yaqin Fu




Address:  

【No. 88, lane 7171, shenjiang road, pudong new area, Shanghai】

Telephone:

【13020141771】

Email:

【2448892378@qq.com】




9.

Liability for Default




9.1

The Parties agree and confirm that, if any Party (hereinafter the “Defaulting
Party”) breaches substantially any of the provisions herein or fails
substantially to perform any of the obligations under this Agreement, it shall
constitute a default under this Agreement (hereinafter a “Default”), and any of
the non-defaulting parties shall have the right to require the Defaulting Party
to rectify such Default or take remedial measures within a reasonable period. If
the Defaulting Party fails to rectify such Default or take remedial measures
within such reasonable period or within ten (10) days of a non-defaulting party
notifying the Defaulting Party in writing and requiring it to rectify the
Default, a non-defaulting party shall have the right at its own discretion to
select any of the following remedial measures:




(1)

to terminate this Agreement and require the Defaulting Party to indemnify it for
all damages suffered; or




(2)

to seek mandatory performance of the obligations of the Defaulting Party
hereunder and require the Defaulting Party to indemnify it for all damages
suffered.




9.2

The Parties agree and confirm that in no circumstances shall any Shareholder
request the termination of this Agreement for any reason.




9.3

The rights and remedies prescribed herein are cumulative, and other rights or
remedies prescribed by the law are not precluded.




9.4

Notwithstanding any other provisions herein, the validity of this Article shall
not be affected by the suspension or termination of this Agreement.




10.

Applicable Law and Dispute Resolution




10.1

The formation, effect, interpretation, performance, amendment, termination and
dispute resolution of this Agreement shall be governed by PRC laws.




10.2

Any dispute arising from the interpretation and performance of this Agreement
shall first be resolved through friendly consultations by the Parties.  If the
dispute fails to be resolved within thirty (30) days after one Party gives
notice requesting consultations to the other Party, either Party may submit such
dispute





9




--------------------------------------------------------------------------------

 




to China International Economic and Trade Arbitration Commission (hereinafter
the “CIETAC”) for arbitration in Shanghai in accordance with the then effective
arbitration rules of the CIETAC.  The arbitration panel shall consist of four
(4) arbitrators who may or may not be on the CIETAC’s list of arbitrators, of
which one arbitrator shall be selected by Shanghai Cangyun and one arbitrator
shall be jointly selected by the Shareholders.  The fourth arbitrator, who shall
be the chairman of the arbitration panel, shall be jointly selected by the two
arbitrators selected by the Parties and shall not be a citizen of the United
States or the PRC, shall be fluent in both English and Chinese and shall have
expertise in the area of the dispute.  The arbitration award shall be final and
binding on all Parties.




10.3

During the existence of any dispute, the Parties shall continue to exercise
their remaining respective rights, and fulfill their remaining respective
obligations under this Agreement, except insofar as the same may relate directly
to the matters in dispute.




11.

Miscellaneous




11.1

Shanghai Cangyun may, upon notice to the Shareholders but without Shareholders’
consent, assign Shanghai Cangyun’s rights and/or obligations hereunder to any
third party.  The Shareholders may not, without Shanghai Cangyun’s prior written
consent, assign any of the Shareholders’ rights, obligations and/or liabilities
hereunder to any third party.  Successors or permitted assignees (if any) of the
Shareholders shall be bound by, and continue to perform, the obligations of the
Shareholders under this Agreement. 




11.2

This Agreement is made in four (4) originals in both English and Chinese.  Each
Party shall keep one (1) original of each language version.  The two language
versions shall be equally valid.  In the event that there is any discrepancy
between the Chinese and English versions, the arbitration panel as constituted
pursuant to Article 10.2 shall decide which version more accurately reflects the
true intention of the Parties.




11.3

This Agreement may not be amended or modified in any manner except by an
instrument in writing signed by the Parties hereto.




11.4

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the Parties.  The waiver by any Party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by either Party to exercise any
right or privilege hereunder shall be deemed a waiver of such Party’s rights or
privileges hereunder or shall be deemed a waiver of such Party’s rights to
exercise the same at any subsequent time or times hereunder.




11.5

If any provision of this Agreement is deemed or becomes invalid, illegal or
unenforceable, such provision shall be construed or deemed amended to conform





10




--------------------------------------------------------------------------------

 




to applicable laws so as to be valid and enforceable; or, if it cannot be so
construed or deemed amended without materially altering the intention of the
Parties, it shall be stricken and the remainder of this Agreement shall remain
in full force and effect.




11.6

Each Party shall use its commercially reasonable efforts to do and perform, or
cause to be done and performed, all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as may be necessary or desirable to give effect to the terms and
intent of this Agreement and any ancillary documents.







**REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**











11




--------------------------------------------------------------------------------

 










IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the Parties as of the date first above written.










Shanghai Cangyun Management Consulting Co., Ltd.  

(seal)










By:

/s/ Yung Lap Tsang

Title:

________________________













Shareholders of the Domestic Company:










Xingtao ZHOU: /s/ Xingtao ZHOU




Wei WANG: /s/ Wei Wang




Yaqin FU: /s/ Yaqin FU


































[Execution Page of Call Option Agreement Dated _8 August_, 2019]








12




--------------------------------------------------------------------------------

 




Appendix I




Basic Information of the Domestic Company




Company Name:

Hainan Cangbao Tianxia Cultural Relic Co., Ltd.




Registered Address:

Room 609, 6th Floor, Shengda Plaza, No. 61, Guoxing Ave. Meilan District, Haikou
City, Hainan Province,




Registered Capital:

RMB 10,000,000




Equity Structure:

Xingtao ZHOU  – 56%

Wei WANG – 24%

Yaqin FU – 20%




Company Name:

Cangbao Tianxia（Shanghai）Cultural Relic Co., Ltd.




Registered Address:

Room 169, area C, 5th floor, building 1, no.6 kangye road, zhujiajiao town,
qingpu district,Shanghai City




Registered Capital:

RMB 33,000,000




Equity Structure:

Xingtao ZHOU  – 56%

Wei WANG – 24%

Yaqin FU – 20%








--------------------------------------------------------------------------------

 




Appendix II




Form of Option Exercise Notice




To: [Xingtao ZHOU/Wei WANG/Yaqin FU]

 

We hereby refer to the Call Option Agreement entered into between you and our
company as of August 8, 2019 (hereinafter the “Option Agreement”), under which
you had agreed to transfer the equity interests you hold in Hainan Cangbao
Tianxia Cultural Relic Co., Ltd. (hereinafter the “Domestic Company”) to our
company or any third parties designated by our company on demand by our company
to the extent as permitted by PRC Law and regulations.




Therefore, we hereby notify you as follows:




Our company hereby exercises the Call Option under the Option Agreement and
requires you transfer to [our company / name of entity / individual designated
by our company] the equity interests you hold in the Domestic Company totaling
[100]% of the total equity interests of the Domestic Company in accordance with
the provisions set forth in the Option Agreement.




Best regards,













Shanghai Cangyun Management Consulting Co., Ltd.  (Seal)




By:

/s/ Yung Lap Tsang (signature)

Title:

________________________

Date:

________________________











14


